IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 98-41120
                          Summary Calendar


DANIEL GLEN OSTRANDER,

                                         Plaintiff-Appellant,
versus

EDDIE WILLIAMS; TROY SIMPSON; RICKEY
TARVER; JIMMY JOHNSON; RICHARD ALFORD;
WILLIAM PITTMAN; JOHN DEGGS; ADAM
SHEPPARD; TOMMY HYDER; NORMA SHERMAN;
BOBBY SUMMERS; TIMOTHY WEST, Senior
Warden,
                                         Defendants-Appellees.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         - - - - - - - - - -
                          November 16, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Daniel Glen Ostrander, an inmate, brought this action under

42 U.S.C. § 1983 alleging retaliation by prison officials and

violations of due process at a disciplinary proceeding.

Ostrander appeals the district court’s grant of summary judgment

for defendants, which was adopted from the magistrate’s report

and recommendation.   Ostrander also claims that the magistrate

should have granted him access to the audiotapes of his

disciplinary proceedings before the court granted summary

judgment.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Parties must object to a magistrate’s report and

recommendation within ten days of being served.     See 28 U.S.C.

§ 636(b)(1).     If an appellant has received notice of the

requirement but fails to object, this court reviews for plain

error the district court’s grant of summary judgment based upon

that report and recommendation.     See Douglass v. United Serv.

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

Ostrander was notified of the ten-day rule but filed no

objections, making the plain error standard applicable.

     After close examination of the record and consideration of

the parties’ arguments, we find no plain error in the district

court’s rulings.     Ostrander cannot bring his due process suit as

a § 1983 action, and his allegations of retaliation were wholly

conclusory.    Because Ostrander’s due process claims were not

actionable under § 1983, it is irrelevant whether Ostrander had

access to the audiotape of his disciplinary proceeding before the

grant of summary judgment.

     AFFIRMED.